ROBB, Associate Justice.
These are companion appeals, No. 2109 being from the decision of the Patent Office rejecting claims 1 to 10, inclusive, 14, 22, and 23. In No. 2110 the appeal is from the rejection by the Patent Office of claims 1, 2, 3, 5, 6, 7, 8,13, 15; and 19 to 24, inclusive.
The claims in No. 2109, as stated by the Patent Office, relate “to a power take-off device which is applied to the front of a Ford for the purpose of operating a belt. The usual belt pulley is removed and a substitute applied. A supporting bracket is attached in front of the pulley and a shaft mounted in the bracket and on the belt pulley. A frame carrying a pulley is removably mounted on 'the bracket, and the mounting of this frame causes an engagement of the shaft with both the drive shaft of the motor and the shaft of the pulley.”
Thirteen claims were allowed appellant, and the appealed claims wex-e rejected as being too bx-oad, in view of the references, particularly the patents to Smith, 1,319,806, Kellogg, 1,295,991, and Strickland, 1,376,903. We have carefully examined the record and appellant’s exhaustive brief, and are convinced of the correctness of the Patent Office conclusions. It would sex-ve no useful purpose to repeat the reasoning of the tribunals of the Patent Office, and we therefore affirm the decision.
In No. 2110 appellant has substituted a pump secured to the frame, in place of the drive pulley on the shaft of the structure disclosed in No. 2109, as the mechanism operated by the shaft, and has also added a manually operated cam lever to shift the movable shaft to engage the clutch membere. In this ease eight claims were allowed, and the rejected claims were held unpatentable over the prior art, including the references cited in the preceding case. The Office further cited as a refex’ence the application in the preceding case. It was contended that this was error.
The ruling was in accordance with the decision of this Court in Re Isherwood, 46 App. D. C. 507, and the decision of the Circuit Court of Appeals for the Second Circuit in National Electric, etc., Co. v. Automatic Ticket R. Corp., 15 F.(2d) 257, in which the court said: “But the point of this case is, not that the two Sullivan patents wex-e copending, but that what the patentee knew, and put into his eax-lier application, he could not assert to be new when he filed his later one. His second step could only begin where his fix-st stopped. His knowledge is not imputed to him by any proceeding in the Patent Office; he acquired it by the effox-ts of his own mind.” Cex’fciox-ari was denied by the Supreme Court of the United States, National Electric, etc., Co. v. Automatic Ticket R. Corp., 273 U. S. 764, 47 S. Ct. 477, 71 L. Ed. 880. See, also, Barber-Colman Co. v. Withnell (C. C. A.) 20 F.(2d) 373, 376.
Appellant relied upon Traitel Marble Co. v. U. T. Hungerford Brass & Copper Co. (C. C. A.) 22 F.(2d) 259, and Permutit Co. v. Refinite Co. (C. C. A.) 27 F.(2d) 695. In the first'of these eases it was held that, if the claims of two patents issued on copending applications by the same person are for separate inventions, the last issued is valid, without patentable advance over the disclosure of the first. In other words, where the first discloses, but fails to claim, an invention which is claimed in a copending application, there is a presumption rebutting any intent to abandon the invention disclosed, but not claimed, in the first application. In the second ease, reliance is placed upon the first.
It is apparent that these eases are not inconsistent with the ruling of the Patent Office in this ease. Certainly what is disclosed and claimed in one application ought not to be included in a later eopending application.
For the reasons fully stated by the Patent Office tribunals, the decision in this ease is likewise affirmed.
Affirmed.